Citation Nr: 0639237	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-01 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for pancreatitis.

2.  Entitlement to service connection for depression with 
anxiety.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his sister


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1964 to 
April 1968.  He also had Army National Guard service, 
including a period of active duty for training (ACDUTRA) from 
June 13, 1987 to June 27, 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board notes that the RO initially addressed the issue on 
appeal as whether new and material evidence had been 
presented to reopen previously denied claims of service 
connection.  In January 1996, March 1996, and October 1996, 
the RO had denied claims of entitlement to service connection 
for residuals of tick bite fever.  It is not evident in those 
earlier decisions that the RO had considered pancreatitis or 
depression with anxiety as one of the residuals of tick bite 
fever.  Consequently, even though the RO originally treated 
this case as a claim to reopen, the Board will consider 
claims of service connection for pancreatitis and depression 
with anxiety as two new and distinct issues.


FINDINGS OF FACT

1.  The veteran's pancreatitis is not attributable to his 
military service, including ACDUTRA in the Army National 
Guard.

2.  The veteran's depression with anxiety is not attributable 
to his military service, including ACDUTRA in the Army 
National Guard.




CONCLUSIONS OF LAW

1.  The veteran does not have pancreatitis that is the result 
of disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 
(2006).

2.  The veteran does not have depression with anxiety that is 
the result of disease or injury incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 3.102, 
3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through March 2003 and July 2003 notice 
letters, the RO notified the veteran and his representative 
of the legal criteria governing the claims.  By a statement 
of the case (SOC) in December 2004 and a supplemental SOC in 
April 2005, the RO notified them of the evidence that had 
been considered in connection with the claims and the bases 
for the denial of the claims.  After each, they were afforded 
the opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate the claims, and has been afforded 
ample opportunity to submit such information and evidence.

The Board also finds that the March 2003 and July 2003 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified 
the veteran that VA was responsible for obtaining relevant 
Federal records, including service records, VA medical center 
records, and records from other Federal agencies, such as the 
Social Security Administration (SSA).  The RO would make 
reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency.  It also requested 
that the veteran identify any medical providers from whom he 
wanted the RO to obtain and consider evidence.  Additionally, 
the notice letters requested the veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disabilities.  The veteran was also told it was 
his responsibility to make sure that the RO received all 
requested records that were not in the possession of a 
Federal department or agency. Consequently, the Board finds 
that the veteran has been put on notice to submit any 
pertinent evidence that he may possess.

The Board notes that several VA treatment records were 
associated with the file subsequent to the issuance of the 
final supplemental SOC in April 2005.  Although a few of the 
records make some mention to the claimed disabilities, they 
do not in any way address the etiology of pancreatitis or 
depression with anxiety.  As noted in the discussion below, 
the evidence of record already establishes the existence of 
current disabilities involving the pancreas and depression.  
Because the more recent VA treatment records relate to an 
already established fact and do not contain evidence with 
which the veteran can further substantiate his claims, the 
Board finds that remand to the RO for a supplemental SOC is 
not required.  See 38 C.F.R. §§ 19.31, 19.37 (2006).

Although the complete notice required by the VCAA may not 
have been provided until after the RO initially adjudicated 
the veteran's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  Additionally, the RO properly re-
adjudicated the claim in April 2005, which followed the July 
2003 notice letter.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  While the notice did not refer to criteria 
for assigning a disability rating or an effective date, see 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), neither of 
these questions is before the Board and is not raised by the 
Board's order set forth herein.  Consequently, a remand of 
the service connection issue is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's relevant service medical 
records from his Army National Guard service have been 
obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Fayetteville, Arkansas.  Private treatment records from 
Freeman Hospital have also been obtained.  The RO also 
requested and received records from the SSA.  Additionally, 
in November 2003, the veteran was provided a VA examination 
in relation to his claims, the reports of which are of 
record.  Furthermore, the veteran was afforded a RO hearing 
in January 2005, the transcript of which is also of record.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claims on appeal that need to be obtained.



II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

Active military service includes any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty and 
any period of inactive duty training (INACDUTRA) during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2006).  ACDUTRA is 
full-time duty in the Armed Forces performed by the National 
Guard for training purposes.  38 U.S.C.A. § 101(22) (West 
2002); 38 C.F.R. § 3.6(c) (2006).  Inactive duty for training 
(INACDUTRA) is duty other than full-time duty prescribed for 
the National Guard.  38 U.S.C.A. § 101(23) (West 2002); 
38 C.F.R. § 3.6(d) (2006).

The veteran contends that his pancreatitis and depression 
with anxiety (hereafter depression) are the result of disease 
that had its onset during his time on ACDUTRA while serving 
with the Army National Guard.  Specifically, he asserts that, 
during a period of ACDUTRA from June 13, 1987 to June 27, 
1987, he suffered tick bites, which caused "Rocky Mountain 
Spotted Fever."  The veteran alleges that the resulting 
fever and symptoms were so severe that the disease is the 
cause of his current problems concerning his pancreatitis and 
depression.  (As noted above, the veteran had other periods 
of active military service and ACDUTRA.  However, there is no 
contention from the veteran or his representative that the 
two disabilities at issue are linked to any other period 
besides the two weeks of ACDUTRA from June 13, 1987 to June 
27, 1987.)

A review of the service records reveals that the veteran was 
admitted to Freeman Hospital in Joplin, Missouri, on July 5, 
1987.  A July 1987 Statement of Medical Examination and Duty 
Status provides that the veteran experienced a febrile 
illness following multiple tick bites while on maneuvers at 
Fort Crowder.  It is reported that the veteran returned from 
tactical field exercises during Annual Training on June 27, 
1987.  He said that he had over one hundred tick bites over 
his body.  On June 29, 1987, he began to feel weak and 
experienced headaches, fever, and nausea.  The veteran was 
then admitted to the hospital on July 5, 1987.  By an October 
1987 Report of Investigation, it was determined by an 
investigating officer of the National Guard that febrile 
illness following multiple tick bites was in line of duty.  
The investigator reported that it was common knowledge that 
the bivouac areas were extremely tick infected and that the 
veteran was in an area that appeared to be infected with 
ticks more than others.

Records from Freeman Hospital show that the veteran was 
hospitalized from July 5, 1987 to July 15, 1987.  The final 
diagnosis on discharge was febrile illness, of probable 
Rickettsial origin, and metabolic encephalopathy secondary to 
medications and prolonged illness, resolved.  It was thought 
that a Rickettsial disease or a tick born viral disease would 
be most consistent with the veteran's exposure to ticks and 
his symptoms.

The contemporary records concerning the febrile illness do 
not indicate that the veteran experienced any pancreatitis or 
depression (or related symptoms) during his time on ACDUTRA 
or shortly thereafter during his hospitalization at Freeman 
Hospital.  Despite the lack of the claimed diseases occurring 
on ACDUTRA, service connection may still be granted if the 
competent medical evidence shows a link between any current 
pancreatitis or depression and the febrile illness from that 
period of ACDUTRA.

The medical evidence reflects current diagnoses of 
pancreatitis and major depression.  These were confirmed by 
the most recent VA examinations in November 2003.  Therefore, 
current disability is shown.

Regarding the etiology of the veteran's pancreatitis, the 
first documented treatment for pancreatic problems is in 
April 2000.  The veteran was hospitalized at Freeman Hospital 
for pancreatitis.  By an April 2000 consultation report, 
E.E., M.D., gave a diagnosis of pancreatitis secondary to 
perforated peptic ulcer.  Later that month, in a 
gastrointestinal procedure note, D.S., M.D., reported that 
the veteran had recent severe pancreatitis likely secondary 
to penetrating ulceration.  There is no indication in the 
Freeman Hospital records that the veteran's previous febrile 
illness caused his pancreatitis.  It is rather shown to be 
caused by complications of an ulcer.  Thus, service 
connection is not warranted based on this evidence.

In November 2003, the veteran underwent VA examination, 
during which the examiner diagnosed the veteran with 
pancreatitis, among other things.  After a review of the 
veteran's VA electronic medical record, the examiner stated 
as follows:

[The] veteran has show[n] [a] long history of 
chronic alcohol and polysubstance abuse . . . 
and on history as recent as 6 September 2001, 
the record reflects that he is continuing 
alcohol abuse.  In the opinion of this 
examiner, [the] veteran's pancreatic disease, 
as well as his other multiple complaints, 
would be related to his polysubstance abuse. 
. . . There was no C-file available for 
review, but, even if [the] veteran's account 
is completely accurate and he has had Rocky 
Mountain Spotted Fever as previously 
described, the veteran's symptoms would not 
be, at least as likely as not, related to his 
tick bites and/or infection with Rocky 
Mountain Spotted Fever, but would be more 
likely related to his chronic polysubstance 
abuse, as described above.

In a December 2003 addendum, after a review of the claims 
file, the same VA examiner reported that there was evidence 
of treatment for an illness in service, possibly related to 
tick fever.  However, the examiner stated that there is 
presently no permanent, residual, or chronic disability 
resulting from such.  He reiterated his prior opinion when he 
stated as follows:

After review of the C-file, electronic 
medical records, this examiner stands by the 
initial conclusion that the veteran's 
pancreatic disease, as well as other multiple 
complaints would be related to his 
polysubstance abuse and it would not be at 
least as likely as not related to his tick 
bites and/or infection with Rocky Mountain 
spotted fever.

Based on the November 2003 VA opinion and December 2003 
addendum, service connection is not warranted.  The veteran's 
current pancreatitis has been linked to polysubstance abuse 
and not to his febrile illness during ACDUTRA.  The Board 
finds the opinion to be the most competent and probative 
evidence regarding the etiology of the veteran's 
pancreatitis.  The opinion was given with rationale and the 
examiner reviewed the claims file.  The only other medical 
evidence relating to the etiology of his pancreatitis, as 
noted above, links it to ulcer complications.  Because the 
medical evidence fails to show a nexus between the veteran's 
current pancreatitis and his in-service febrile illness, the 
claim of entitlement to service connection for pancreatitis 
must be denied. 

Concerning depression, the record indicates that the veteran 
first had complaints of depressive symptoms in February 1996 
and he was diagnosed with chronic depression by a VA examiner 
at that time.  The veteran submitted a February 2003 
physician's discharge statement from Freeman Hospital in 
support of his claim.  Discharge diagnoses of depression and 
anxiety due to Rocky Mountain Spotted Fever were given.  The 
Board does not find this evidence to be persuasive because 
there is no indication that the author reviewed the veteran's 
claims file and no explanation for such an assessment was 
provided.

The Board finds a November 2003 psychiatric VA examination 
report to be more persuasive as to the etiology of the 
veteran's depression.  The examiner, after a review of the 
claims file and a thorough examination of the veteran, 
diagnosed the veteran with major depression.  He provided a 
detailed report of the veteran's history and current physical 
problems.  The examiner gave an opinion as follows:

The patient's depression does appear to be a 
direct result of his numerous medical 
problems however, it is not clear to me that 
any of his current medical problems are 
sequela[e] from his Rocky Mountain Spotted 
Fever.  If a medical opinion were that some 
of his severe current medical difficulties 
are a result of his Rocky Mountain Spotted 
Fever then it would be apparent that the 
patient's depression is likewise a sequela of 
that event.

This opinion clearly relates the veteran's depression to his 
current medical problems and not to his prior febrile 
illness.  This examiner did state that there would be a link 
only if the veteran's other medical problems were somehow 
related to the febrile illness.  However, an indicated above, 
the other November 2003 VA examiner did not relate any of the 
veteran's current medical problems, including pancreatitis, 
to his time on ACDUTRA.  Therefore, it is not shown that the 
veteran's current depression is related to the in-service 
febrile illness.  The Board finds the November 2003 VA 
psychiatric opinion to be the most probative and persuasive 
evidence regarding the depression claim, because the opinion 
was based on a complete review of the claims file and 
supporting rationale was provided.  Although a February 2003 
note suggests a relationship between depression and Rocky 
Mountain Spotted Fever, there is no indication that such an 
assessment was made after review of the record like the 
November 2003 examiner did.  The Board therefore gives less 
evidentiary weight to the February 2003 note.  Consequently, 
as the evidence fails to show a nexus between the veteran's 
current depression and his in-service febrile illness, the 
claim of entitlement to service connection for depression 
with anxiety must also be denied. 

The Board has considered the veteran's written contentions 
and hearing testimony with regard to the issues of service 
connection.  While the Board does not doubt the sincerity of 
the veteran's belief that his pancreatitis and depression 
with anxiety are related to his time on ACDUTRA, as a lay 
person without the appropriate medical training or expertise, 
he simply is not competent to provide a probative opinion on 
a medical matter-such as the etiology of a current 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For all the foregoing reasons, the Board finds that the 
issues of service connection for pancreatitis and depression 
with anxiety must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claims of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2006); Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for pancreatitis is denied.

Service connection for depression with anxiety is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


